DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “detecting PIM”, it should be clarified to “detecting passive intermodulation (PIM)”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 1 recites, “detecting PIM”, it should be clarified to “detecting passive intermodulation (PIM)”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10541712. Although the claims at issue are not identical, they are not patentably distinct from each other because all the 
Pending Application 16745179
US 10541712
Claim 1:
A method of automatically detecting PIM interference at a target receiver in a cellular network, the method comprising: receiving interference data over a time period for the target receiver; determining whether the received interference data has at least one non-PIM characteristic; applying a weighting factor to at least one time slot of the time period in which interference with the non-PIM characteristic is detected; and determining whether PIM interference is present at the target receiver by analyzing interference at the target receiver over the time period with the at least one weighted time slot.

Claim 8:
A system for automatically detecting PIM interference at a target receiver in a cellular network, the system comprising at least one non-transitory computer readable medium with computer executable instructions stored thereon which, when executed by a processor, perform the following operations: determining a plurality of receivers in the cellular network that are separated from the target receiver by at least a minimum distance; receiving interference data over a time period from the plurality of receivers; determining correlations between interference detected by the plurality of receivers and the target receiver in the time period; determining at least one time slot in the time period in which the correlations exceed a predetermined value; applying the weighting factor to the at least one time slot; and determining whether PIM interference is present at the target receiver by analyzing interference at the target receiver over the time period with the at least one weighted time slot.


A method of automatically detecting PIM interference at a target receiver in a cellular network, the method comprising: determining a plurality of receivers in the cellular network that are separated from the target receiver by at least a minimum distance; receiving interference data over a time period from the plurality of receivers; determining correlations between interference detected by the plurality of receivers and the target receiver in the time period; determining at least one time slot in the time period in which the correlations exceed a predetermined value; applying the weighting factor to the at least one time slot; and determining whether PIM interference is present at the target receiver by analyzing interference 

Claim 5:
determining whether interference received by the target receiver in a second time slot has at least one non-PIM characteristic; determining a second weighting factor for the second time slot based on the at least one non-PIM characteristic; and applying the second weighting factor to the second time slot when determining whether PIM interference is present.

The method of claim 1, wherein the at least one non-PIM characteristic is selected from a broadband interference characteristic, a low traffic level for one or more transmitter within 20 meters of the target receiver, and a periodicity characteristic.

Claim 9:
The system of claim 8, wherein the at least one non-PIM characteristic is selected from a broadband interference characteristic, a low traffic level for one or more transmitter within 20 meters of the target receiver, and a periodicity characteristic.
Claim 3:
The method of claim 1, wherein the minimum distance is greater than 0 and less than 100 meters.
Claim 4: 
The method of claim 1, wherein the correlations are based on at least one of periodicity, frequency, and magnitude of the detected interference.

The method of claim 1, wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations, and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver.
Claim 10:
The system of claim 8, wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations, and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver.
Claim 2:
The method of claim 1, wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations, and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver.
Claim 4:
The method of claim 1, wherein determining whether PIM interference is present comprises: determining intermodulation product information for a plurality of transmitters; receiving downlink power information of the plurality of transmitters; determining, using the intermodulation product information and the downlink power information, a Weighted Downlink Power (WDP) signal for an intermodulation product, the WDP signal including a plurality of expected power values; and determining, using the WDP signal, a PIM Detection Assessment (PIMDA) score of the intermodulation product, wherein a value of the PIMDA score corresponds to interference generated by PIM.

Claim 11:
The system of claim 8, wherein determining whether PIM interference is present comprises: determining intermodulation product information for a plurality of transmitters; receiving downlink power information of the plurality of transmitters; determining, using the intermodulation product information and the downlink power information, a Weighted Downlink Power (WDP) signal for an intermodulation product, the WDP signal including a plurality of expected power values; and determining, using the WDP signal, a PIM Detection Assessment (PIMDA) score of the intermodulation product, wherein a value of the PIMDA score corresponds to interference generated by PIM.

The method of claim 1, wherein determining whether PIM interference is present comprises: determining intermodulation product information for a plurality of transmitters; receiving downlink power information of the plurality of transmitters; determining, using the intermodulation product information and the downlink power information, a Weighted Downlink Power (WDP) signal for an intermodulation product, the WDP signal including a plurality of expected power values; and determining, using the WDP signal, a PIM Detection Assessment (PIMDA) score of the intermodulation product, wherein a value of the PIMDA score corresponds to interference generated by PIM.
:
The method of claim 1, further comprising: determining a plurality of receivers in the cellular network that are separated from the target receiver by a minimum distance; receiving interference data over the time period for the plurality of receivers; determining correlations between interference detected by the plurality of receivers and the target receiver in the time period; determining a second time slot in the time period in which the correlations exceed a predetermined value; and determining a second weighting factor based on the correlations; wherein determining whether PIM interference is present in the second time slot includes applying the second weighting factor to the second time slot.

Claim 12:
The system of claim 8, wherein the instructions executed by the one or more processors further cause the system to: determine a plurality of receivers in the cellular network that are separated from the target receiver by a minimum distance; receive interference data over the time period for the plurality of receivers; determine correlations between interference detected by the plurality of receivers and the target receiver in the time period; determine a second time slot in the time period in which the correlations exceed a predetermined value; and determine a second weighting factor based on the correlations, wherein determining whether PIM interference is present in the second time slot includes applying the second weighting factor to the second time slot.

A method of automatically detecting PIM interference at a target receiver in a cellular network, the method comprising: determining a plurality of receivers in the cellular network that are separated from the target receiver by at least a minimum distance; receiving interference data over a time period from the plurality of receivers; determining correlations between interference detected by the plurality of receivers and the target receiver in the time period; determining at least one time slot in the time period in which the correlations exceed a predetermined value; applying the weighting factor to the at least one time slot; and determining whether PIM interference is present at the target receiver by analyzing interference at the target receiver over the time period with the at least one weighted time slot.

Claim 5:
determining whether interference received by the target receiver in a second time slot has at least one non-PIM characteristic; determining a second weighting factor for the second time slot based on the at least one non-PIM characteristic; and applying the second weighting factor to the second time slot when determining whether PIM interference is present.

The method of claim 5, wherein the correlations are based on at least one of periodicity, frequency, and magnitude of interference.

Claim 13:
The system of claim 12, wherein the correlations are based on at least one of periodicity, frequency, and magnitude of interference.
Claim 4:
The method of claim 1, wherein the correlations are based on at least one of periodicity, frequency, and magnitude of the detected interference.

The method of claim 1, further comprising: resolving the interference by repairing an RF cable connection in a signal path of the receiver, removing oxidation from a component of the receiver, or reducing the effect of a nonlinearity that causes PIM product reflections.
Claim 7:
The method of claim 1, further comprising: resolving the interference by repairing an RF cable connection in a signal path of the receiver, removing oxidation from a component of the receiver, or reducing the effect of a nonlinearity that causes PIM product reflections.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the correlation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the correlation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coe et al. (US 20180248576, hereinafter “Coe”), and further in view of Hannan et al. (US 20170257833, hereinafter “Hannan”).
	Regarding claim 1, Coe discloses, 
(FIG. 6 is a flowchart of an exemplary process for detecting PIM at a wireless communication base station 32), the method comprising: 
 	“receiving interference data over a time period (Note that the measurements can be run periodically, Para. [0032]) for the target receiver (a broadband receiver for detecting downlink signals is implemented at the base station. The receiver for detecting DL signals may scan across the entire spectrum of a radio access technology to find significant energy generated on the downlink from the transmitters at the base station. The frequencies at which significant energy is generated may be used to calculate frequencies where PIM may occur, Paras [0033]-[0035])”;
 	“determining whether the received interference data has at least one non-PIM characteristic (a broadband receiver for detecting downlink signals is implemented at the base station. The receiver for detecting DL signals may scan across the entire spectrum of a radio access technology to find significant energy generated on the downlink from the transmitters at the base station, if a first radio transmits at frequency F1 and a second radio transmits at frequency F2, the third order intermodulation products may be found at the frequencies 2*F1-F2 and 2*F2-F1, Para. [0030], Examiner submits that first radio frequency F1 and second radio frequency F2 are equated as “non-PIM Characteristics” )”. 	However, Coe does not explicitly disclose, “applying a weighting factor to at least one time slot of the time period in which interference with the non-PIM characteristic is detected and determining whether PIM interference is present at the target receiver by 
 	In a similar field of endeavor, Hannan discloses, 
 	“applying a weighting factor (interpreted as “false positive PIM”, under broadest reasonable interpretation) to at least one time slot of the time period in which interference with the non-PIM characteristic is detected (the process averages the value of the signal over a period of time or runs the test multiple times before declaring the presence of a PIM product to make the process less likely to falsely identify user traffic as a PIM product. PIM products typically are more persistent while user traffic is generally more dynamic. Thus, testing for PIM products over a time window, Para. [0064])” and 
 	“determining whether PIM interference is present at the target receiver by analyzing interference at the target receiver over the time period with the at least one weighted time slot (At block 412, the process determines whether there are PIM products at the expected frequency. For example, the process compares the magnitude of the signal from the FFT against a specified threshold. If the signal exceeds the threshold, the process records the existence of a PIM product in that band at block 414, Para. [0064]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the Coe specifically providing applying a weighting factor to at least one time slot of the time period in which interference with the non-PIM characteristic is detected and determining whether PIM interference is present at the target receiver by analyzing interference at the target 
	Regarding claim 2, the combination of Coe and Hannan discloses everything claimed as applied above (see claim 1), further Coe discloses, “wherein the at least one non-PIM characteristic is selected from a broadband interference characteristic, a low traffic level for one or more transmitter within 20 meters of the target receiver, and a periodicity characteristic (see, a broadband receiver for detecting downlink signals is implemented at the base station, Para. [0030])”.
	Regarding claim 8, Coe discloses, 
 	A system of automatically detecting PIM interference at a target receiver in a cellular network (FIG. 6 is a flowchart of an exemplary process for detecting PIM at a wireless communication base station 32), the system comprising: 
 	“one or more processors (computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, Para. [0046])”; and
	“memory storing instructions that, when executed by the one or more processors (These computer program instructions may also be stored in a computer readable memory or storage medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, Para. [0046])”, cause the system to:
(Note that the measurements can be run periodically, Para. [0032]) for the target receiver (a broadband receiver for detecting downlink signals is implemented at the base station. The receiver for detecting DL signals may scan across the entire spectrum of a radio access technology to find significant energy generated on the downlink from the transmitters at the base station. The frequencies at which significant energy is generated may be used to calculate frequencies where PIM may occur, Paras[0033]-[0035])”;
 	“determine whether the received interference data has at least one non-PIM characteristic (a broadband receiver for detecting downlink signals is implemented at the base station. The receiver for detecting DL signals may scan across the entire spectrum of a radio access technology to find significant energy generated on the downlink from the transmitters at the base station, if a first radio transmits at frequency F1 and a second radio transmits at frequency F2, the third order intermodulation products may be found at the frequencies 2*F1-F2 and 2*F2-F1, Para. [0030], Examiner submits that first radio frequency F1 and second radio frequency F2 are equated as “non-PIM Characteristics” )”. 	However, Coe does not explicitly disclose, “apply a weighting factor to at least one time slot of the time period in which interference with the non-PIM characteristic is detected and determine whether PIM interference is present at the target receiver by analyzing interference at the target receiver over the time period with the at least one weighted time slot.”
 	In a similar field of endeavor, Hannan discloses, 
(interpreted as “false positive PIM”, under broadest reasonable interpretation) to at least one time slot of the time period in which interference with the non-PIM characteristic is detected (the process averages the value of the signal over a period of time or runs the test multiple times before declaring the presence of a PIM product to make the process less likely to falsely identify user traffic as a PIM product. PIM products typically are more persistent while user traffic is generally more dynamic. Thus, testing for PIM products over a time window, Para. [0064])” and 
 	“determine whether PIM interference is present at the target receiver by analyzing interference at the target receiver over the time period with the at least one weighted time slot (At block 412, the process determines whether there are PIM products at the expected frequency. For example, the process compares the magnitude of the signal from the FFT against a specified threshold. If the signal exceeds the threshold, the process records the existence of a PIM product in that band at block 414, Para. [0064]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the Coe specifically providing apply a weighting factor to at least one time slot of the time period in which interference with the non-PIM characteristic is detected and determine whether PIM interference is present at the target receiver by analyzing interference at the target receiver over the time period with the at least one weighted time slot, as taught by Hannan reducing the likelihood of a false positive PIM indication due to the presence of non-PIM signals at or near the same frequency.
Regarding claim 9, the combination of Coe and Hannan discloses everything claimed as applied above (see claim 1), further Coe discloses, “wherein the at least one non-PIM characteristic is selected from a broadband interference characteristic, a low traffic level for one or more transmitter within 20 meters of the target receiver, and a periodicity characteristic (see, a broadband receiver for detecting downlink signals is implemented at the base station, Para. [0030])”.

	
 	Claims 3, 7 and10 are rejected under 35 U.S.C. 103 as being unpatentable over Coe, in view of Hannan and further in view of Stephenne (US 200480359048, hereinafter “Stephe”).
	Regarding claim 3, the combination of Coe and Hannan discloses everything claimed as applied above (see claim 1), however the combination of Coe and Hannan does not explicitly disclose, “wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations, and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver.”
	In a similar field of endeavor, Stephe discloses, “wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations (i.e., binary quantization), and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver (Where the PIM PSD 34 is quantized to a low value, a determination may be made that PIM at that frequency is not likely to be significant, whereas when the PIM PSD is quantized to a high value, a determination may be made that PIM at that frequency is likely to be significant. Binary quantization may be achieved by comparing the PIM PSD 34 to a threshold at each frequency of the PIM PSD 34, Para. [0034]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Coe and Hannan by specifically providing wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations, and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver, as taught by Stephe for the purpose providing methods and devices for PIM-aware link adaptation that accounts for passive intermodulation (PIM) at the network node of a wireless communication system.
 	Regarding claim 7, the combination of Coe and Hannan discloses everything claimed as applied above (see claim 1), however the combination of Coe and Hannan does not explicitly disclose, “resolving the interference by repairing an RF cable connection in a signal path of the receiver, removing oxidation from a component of the receiver, or reducing the effect of a nonlinearity that causes PIM product reflections.”
	In a similar field of endeavor, Stephe discloses, “resolving the interference by repairing an RF cable connection in a signal path of the receiver, removing oxidation from a component of the receiver, or reducing the effect of a nonlinearity that causes PIM product reflections (To reduce PIM, the network node site may be cleaned to prevent the rusty bolt effect, and the radio components such as cables may be chosen to minimize PIM, Para. [0006]).”

 	Regarding claim 10, the combination of Coe and Hannan discloses everything claimed as applied above (see claim 8), however the combination of Coe and Hannan does not explicitly disclose, “wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations, and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver.”
	In a similar field of endeavor, Stephe discloses, “wherein the weighting factor is chosen from 1 and 0 based on a level of at least one of the correlations (i.e., binary quantization), and a weighting factor of 0 excludes an associated time slot from consideration when determining whether PIM interference is present at the target receiver (Where the PIM PSD 34 is quantized to a low value, a determination may be made that PIM at that frequency is not likely to be significant, whereas when the PIM PSD is quantized to a high value, a determination may be made that PIM at that frequency is likely to be significant. Binary quantization may be achieved by comparing the PIM PSD 34 to a threshold at each frequency of the PIM PSD 34, Para. [0034]).”


Allowable Subject Matter
Regarding claim 4, the closest prior arts, Coe and Hanna, whether taken alone or combination, do not teach or suggest the following novel features: “wherein determining whether PIM interference is present comprises: determining intermodulation product information for a plurality of transmitters; receiving downlink power information of the plurality of transmitters; determining, using the intermodulation product information and the downlink power information, a Weighted Downlink Power (WDP) signal for an intermodulation product, the WDP signal including a plurality of expected power values; and determining, using the WDP signal, a PIM Detection Assessment (PIMDA) score of the intermodulation product, wherein a value of the PIMDA score corresponds to interference generated by PIM” in combination with all the recited limitations in the respected independent claim 1. 
 Regarding claims 5 and 6, the closest prior arts, Coe and Hanna, whether taken alone or combination, do not teach or suggest the following novel features: “determining a plurality of receivers in the cellular network that are separated from the target receiver by a minimum distance; receiving interference data over the time period for the plurality of receivers; determining correlations between interference detected by the plurality of receivers and the target receiver in the time period; determining a second time slot in the time period in which the correlations exceed a predetermined value; and determining a second weighting factor based on the correlations; wherein determining whether PIM interference is present in the second time slot includes applying the second weighting factor to the second time slot”, in combination with all the recited limitations in the respected independent claim 1.
Regarding claim 11, the closest prior arts, Coe and Hanna, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein determining whether PIM interference is present comprises: determining intermodulation product information for a plurality of transmitters; receiving downlink power information of the plurality of transmitters; determining, using the intermodulation product information and the downlink power information, a Weighted Downlink Power (WDP) signal for an intermodulation product, the WDP signal including a plurality of expected power values; and determining, using the WDP signal, a PIM Detection Assessment (PIMDA) score of the intermodulation product, wherein a value of the PIMDA score corresponds to interference generated by PIM” in combination with all the recited limitations in the respected independent claim 8. 
Regarding claims 12 and 13, the closest prior arts, Coe and Hanna, whether taken alone or combination, do not teach or suggest the following novel features: “determining a plurality of receivers in the cellular network that are separated from the target receiver by a minimum distance; receiving interference data over the time period for the plurality of receivers; determining correlations between interference detected by the plurality of receivers and the target receiver in the time period; determining a second time slot in the time period in which the correlations exceed a predetermined value; and determining a second weighting factor based on the correlations; wherein determining whether PIM interference is present in the second time slot includes applying the second weighting factor to the second time slot”, in combination with all the recited limitations in the respected independent claim 8.

Relevant References
US 20130310023: The present invention relates generally to detection of interference due to intermodulation products of transmitted signals in a wireless system, and more specifically, but not exclusively, to detection of Passive Intermodulation (PIM).
US 20170245162: The present invention provides a PIM Tester that enables "truly active" PIM testing using the Common Public Radio Interface (CPRI) link between the BBU and the RRH by injecting signals into a base station's downlink and looking for PIM products in its uplink.
US 20180368077: The invention related to identifying passive intermodulation, PIM, at a base station in a wireless communication system, which includes measuring 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641